DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 2nd, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Examiner Notes
For the purposes of examination, the limitations “and/or” as written in the claims are to be interpreted to mean “or.”
Drawings
The drawings are objected to because the illustrations and text are not clearly printed, rendering the figures indecipherable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The language in the instant application consists of the phrase “This invention describes,” indicating implicative language in the abstract.

Claim Objections
Claims 94, 96-105, 107, 109-115, and 117-118 are objected to because of the following informalities: 
Claim 94 recites the limitation “control and/or coordinate vehicles”. The Examiner suggests “control or coordinate vehicles
Claim 96 recites the limitation “upstream TCU; and/or c) a control and coordination component”. The Examiner suggests “upstream TCU; or c) a control and coordination component”. 
Claim 97 recites the limitation “local and regional TCU/TCC component”. The Examiner suggests “local and regional TCU or TCC component”.
Claim 97 recites the limitation “low level, mid level, and/or high level”. The Examiner suggests “low level, mid level, and high level”.
Claim 97 recites the limitation “entering/exiting”. The Examiner suggests “entering or exiting”.
Claim 97 recites the limitation “load balancing and event alerts; and/or c) high level (TMC) optimization”. The Examiner suggests “load balancing and events; or c) high level (TMC) optimization”.
Claim 98 recites the limitation “eco-driving and/or platooning algorithms”. The Examiner suggests “eco-driving or platooning algorithms”.
Claim 98 recites the limitation “macroscopic and/or mesoscopic levels”. The Examiner suggests “macroscopic or mesoscopic levels”.
Claim 98 recites the limitation “temporary lane regulation, and/or interaction with other segment subsystems”. The Examiner suggests “temporary lane regulation, or interaction with other segment subsystems”.
Claim 98 recites the limitation “emergency, and/or toll collection plan”. The Examiner suggests “emergency, or toll collection plan”.
Claim 98 recites the limitation “to supplement and/or replace line of sight sensing”. The Examiner suggests “to supplement or replace line of sight sensing”.
Claim 98 recites the limitation “traffic sensors; and/or f) a communication component”. The Examiner suggests “traffic sensors; or f) a communication component”.
Claim 98 recites the limitation “minimize and/or eliminate signal loss and lag”. The Examiner suggests “minimize or eliminate signal loss and lag”.
Claim 98 recites the limitation “driver comfort, and/or energy efficiency.” The Examiner suggests “driver comfort, or energy efficiency.”
Claim 99 recites the limitation “lanes and/or links”. The Examiner suggests “lanes or links”.
Claim 99 recites the limitation “merge control signals, and/or provide a human machine interface”. The Examiner suggests “merge control signals or
Claim 100 recites the limitation “CAVH system; and/or b) an egress subsystem”. The Examiner suggests “CAVH system; or b) an egress subsystem”.
Claim 101 recites the limitation “access requests and/or access information”. The Examiner suggests “access requests or access information”.
Claim 101 recites the limitation “and/or charge a parking fee”. The Examiner suggests “or charge a parking fee”.
Claim 101 recites the limitation “configures a TCU and/or TCC”. The Examiner suggests “configures a TCU or TCC”.
Claim 102 recites the limitation “buffer location; and/or c) park vehicles”. The Examiner suggests “buffer location; or c) park vehicles”.
Claim 103 recites the limitation “requests and/or exiting information”. The Examiner suggests “requests or exiting information”.
Claim 103 recites the limitation “and/or provides parking sensing information”. The Examiner suggests “or provides parking sensing information”.
Claim 103 recites the limitation “TCU and/or TCC”. The Examiner suggests “TCU or TCC”.
Claim 104 recites the limitation “CAVH road; and/or d) park a vehicle”. The Examiner suggests “CAVH road; or d) park a vehicle”.
Claim 104 recites the limitation “road shoulder and/or manage vehicle control”. The Examiner suggests “road shoulder or manage vehicle control”.
Claim 104 recites the limitation “manage vehicle control and/or parking”. The Examiner suggests manage vehicle control or parking”.
Claim 105 recites the limitation “bicycles; and/or d) a computing and management center”. The Examiner suggests “bicycles; or d) a computing and management center”
Claim 105 recites the limitation “intersection segment; and/or g) configures”. The Examiner suggests “intersection segment; or g) configures”.
Claim 105 recites the limitation “g) configures TCU/TCCs”. The Examiner suggests “g) configures TCU or TCCs”.
Claim 107 recites the limitation “vehicle trajectory and/or destination”. The Examiner suggests “vehicle trajectory or destination”.
Claim 107 recites the limitation “entering off ramp, and/or entering dedicated lane”. The Examiner suggests “entering off ramp, or entering dedicated lane”.
Claim 107 recites the limitation “and/or vehicle type”. The Examiner suggests “or vehicle type”.
Claim 107 recites the limitation “leaving events; and/or e) configure”. The Examiner suggests “leaving events; or e) configure”.
Claim 109 recites the limitation “CAVH system; and/or d) park vehicles”. The Examiner suggests “CAVH system; or d) park vehicles”.
Claim 110 recites the limitation “TCUs/TCCs”. The Examiner suggests “TCUs or TCCs”.
Claim 110 recites the limitation “operations; and/or h) a management center”. The Examiner suggests “operations; or h) a management center”.
Claim 112 recites the limitation “sensors, and/or radar sensors”. The Examiner suggests “sensors, or radar sensors”.
Claim 113 recites the limitation “and/or events”. The Examiner suggests “or events”.
Claim 113 recites the limitation “and/or b) manage interaction”. The Examiner suggests “or b) manage interaction”. 
Claim 114 recites the limitation “and/or turning angles”. The Examiner suggests “or turning angles”.
Claim 114 recites the limitation “and/or b) RSU-level data”. The Examiner suggests “or b) RSU-level data”.
Claim 114 recites the limitation “and/or road surface conditions”. The Examiner suggests “or road surface conditions”. 
Claim 115 recites the limitation “and/or pre-merging”. The Examiner suggests “or pre-merging”. 
Claim 115 recites the limitation “and/or 4) vehicle handoff data”. The Examiner suggests “or 4) vehicle handoff”.
Claim 115 recites the limitation “and/or b) a TCC-level data”. The Examiner suggests “or b) a TCC-level data”.
Claim 117 recites the limitation “and/or intersections”. The Examiner suggests “or intersections”. 
Claim 118 recites the limitation “and/or origin”. The Examiner suggests “or origin”.
Claim 118 recites the limitation “and/or b) return control”. The Examiner suggests “or b) return control”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 94: “a vehicle and onboard subsystem,” “a roadside sensing and command subsystem,” “CAVH service provision subsystem,” “an analytic, optimization, computing, and security center subsystem,” “a basic segment subsystem,” “infrastructure.”
Claim 95: “an interface module,” “a communication module,” “an identification and security module,” “an operation module”
Claim 98: “a vehicle and onboard component,” “a roadside component,” “a TCC component,” “a communication component”
Claim 99: “a vehicle control component,” “an RSU control component,” “a TCC control component”
Claim 100: “an access subsystem,” “an egress subsystem”
Claim 101: “said access subsystem”
Claim 102: “said egress subsystem”
Claim 102: “said egress subsystem”
Claim 103: “said egress subsystem”
Claim 104: “a buffer subsystem”
Claim 105: “an intersection node,” “an intersection service,” “a computing and management center”
Claim 106: “a vehicle level component,” “an RSU level component,” “a TCU level component,” “a TCC level component”
Claim 107: “bridge, tunnel, and toll plaza subsystem”
Claim 108: “a before trip subsystem,” “a during-trip subsystem,” “an after trip subsystem”
Claim 109: “said parking subsystem”
Claim 110: “a multi-modal terminal component,” “a multi-modal terminal segment,” “a vehicle and onboard system,” “an RSU,” “a cloud component,” “a multi-modal services component,” “a management center”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations as listed below are not sufficiently defined in the written description of the specifications:
Claim 94: “a vehicle and onboard subsystem,” “a roadside sensing and command subsystem,” “CAVH service provision subsystem,” “an analytic, optimization, computing, and security center subsystem,” “a basic segment subsystem,” “infrastructure.”
Claim 95: “an interface module,” “a communication module,” “an identification and security module,” “an operation”
Claim 98: “a vehicle and onboard component,” “a roadside component,” “a TCC component,” “a communication component”
Claim 99: “a vehicle control component,” “an RSU control component,” “a TCC control component”
Claim 100: “an access subsystem,” “an egress subsystem”
Claim 101: “said access subsystem”
Claim 102: “said egress subsystem”
Claim 102: “said egress subsystem”
Claim 103: “said egress subsystem”
Claim 104: “a buffer subsystem”
Claim 105: “an intersection node,” “an intersection service,” “a computing and management center”
Claim 106: “a vehicle level component,” “an RSU level component,” “a TCU level component,” “a TCC level component”
Claim 107: “bridge, tunnel, and toll plaza subsystem”
Claim 108: “a before trip subsystem,” “a during-trip subsystem,” “an after trip subsystem”
Claim 109: “said parking subsystem”
Claim 110: “a multi-modal terminal component,” “a multi-modal terminal segment,” “a vehicle and onboard system,” “an RSU,” “a cloud component,” “a multi-modal services component,” “a management center”
Claim 111: “an onboard unit (OBU)”
The limitations listed above are either absent from or not sufficiently defined in the specifications. There is inadequate detail present in the written description of the specifications to effectively link these limitations to hardware or technology that would enable one of ordinary skill in the art to make and use the same.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations as listed below invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Claim 94: “a vehicle and onboard subsystem,” “a roadside sensing and command subsystem,” “CAVH service provision subsystem,” “an analytic, optimization, computing, and security center subsystem,” “a basic segment subsystem,” “infrastructure.”
Claim 95: “an interface module,” “a communication module,” “an identification and security module,” “a bi-level driving signal combination module,” “an operation”
Claim 98: “a vehicle and onboard component,” “a roadside component,” “a TCC component,” “a communication component”
Claim 99: “a vehicle control component,” “an RSU control component,” “a TCC control component”
Claim 100: “an access subsystem,” “an egress subsystem”
Claim 101: “said access subsystem”
Claim 102: “said egress subsystem”
Claim 102: “said egress subsystem”
Claim 103: “said egress subsystem”
Claim 104: “a buffer subsystem”
Claim 105: “an intersection node,” “an intersection service,” “a computing and management center”
Claim 106: “a vehicle level component,” “an RSU level component,” “a TCU level component,” “a TCC level component”
Claim 107: “bridge, tunnel, and toll plaza subsystem”
Claim 108: “a before trip subsystem,” “a during-trip subsystem,” “an after trip subsystem”
Claim 109: “said parking subsystem”
Claim 110: “a multi-modal terminal component,” “a multi-modal terminal segment,” “a vehicle and onboard system,” “an RSU,” “a cloud component,” “a multi-modal services component,” “a management center”
Claim 111: “an onboard unit (OBU)”

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim limitations as listed above are either absent from or insufficiently defined in the specifications and are not accompanied by adequate detail of hardware or technology, rendering the claims narrative and indefinite.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 94-100, 102, 105, 110, 114-118 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Felip Leon et al. (U.S. Patent Application Publication No. 20190051158).

Regarding claim 94, Felip Leon et al. teaches a connected and automated vehicle highway (CAVH) system for managing a transportation system, the CAVH system comprising:
a basic segment system comprising: a) a vehicle and onboard subsystem configured to control and coordinate vehicles in the CAVH system; b) a roadside sensing and command subsystem configured to sense the environment and control and/or coordinate vehicles in the CAVH system; c) a local and regional traffic control unit (TCU)/traffic control center (TCC) subsystem (TCU/TCC) configured to optimize movement of vehicles in the CAVH system; d) a cloud and CAVH service provision subsystem configured to provide mobility services, data services, application services, and interface services; e) an analytic, optimization, 
See Felip Leon et al. [0027], “FIG. 2 is a schematic drawing illustrating a vehicle 104, according to an embodiment. FIG. 2 includes a control subsystem 200 incorporated into the vehicle 104. The control subsystem 200 includes a sensor array interface 202, a navigation circuit 204, a communications circuit 206, a data store 208, and a processor subsystem 210.”

Regarding claim 95, Felip Leon et al. teaches the CAVH system of claim 94 wherein said vehicle and onboard subsystem comprises:
an interface module configured to communicate between a vehicle and a human user;
See Felip Leon et al. [0097], “The computer system 900 may further include a video display unit 910, an alphanumeric input device 912 (e.g., a keyboard), and a user interface (UI) navigation device 914 (e.g., a mouse). In one embodiment, the video display unit 910, input device 912 and UI navigation device 914 are incorporated into a touch screen display.”
a communication module configured to transmit and receive vehicle control signals and traffic data to and from a roadside unit (RSU);  2Appl. No. 16/379,291PA TENT
See Felip Leon et al. [0058], “To control platoons 102A-N in its domain, the road controller 106 transmits various control messages. The control messages may be transmitted to a single platoon 102A-N or broadcast to several or all platoons 102A-N in the road controller's domain. The road controller 106 transmits control messages to carry out and maintain traffic based 108 that coordinates the road controller 106.”
See Felip Leon et al. [0061], “Once the platoon 102A-N receives the control message, it begins to accelerate or decelerate as a unit.”
an identification and security module configured to provide vehicle-unique information to the CAVH system for tracking and security purposes;
See Felip Leon et al. [0030], “The vehicle 104 may also include various other sensors, such as driver identification sensors (e.g., a seat sensor, an eye tracking and identification sensor, a fingerprint scanner, a voice recognition module, or the like), occupant sensors, or various environmental sensors to detect wind velocity, outdoor temperature, barometer pressure, rain/moisture, or the like.”
See Felip Leon et al. [0043], “The vehicle profile data store 308 is used to store information about the individual vehicle state that may be used to obtain the aggregated information used to determine the platoon state, which is used by the road controllers to make decisions.”
a bi-level driving signal combination module configured to combine information from an RSU and from a vehicle sensing module and divide the information into a high-level signal group and a low-level signal group;
See Felip Leon et al. [0068], “The traffic situation may be based on various causes, such as traffic congestion, a traffic accident, a fallen tree or other obstacle, etc. Based on the traffic situation, the road controller may re-route traffic, decrease or increase speeds of platoons, break apart or join platoons, or the like.”
See Felip Leon et al. [0044], “Every time a platoon enters the road controller's domain, the platoon reports its state to the road controller 106 (e.g., position, velocity, and number, size, and mass of each of the vehicles). If a given road controller 106 cannot communicate with the central 108, the road controller 106 uses a default set of autonomous rules. Some of the rules may be oriented around platoon safety.”
See Felip Leon et al. [0034], “The navigation circuit 204 may include or be communicatively coupled with a positioning unit, such as a GPS unit, to provide geolocation and related services. The navigation circuit 204 may interface with driving controls of the vehicle 104 to provide steering, braking, or other operations control of the vehicle 104.”
an operation module configured to make decisions about vehicle routing and operate the CAVH system based on a fused driving signal from other modules.
See Felip Leon et al. [0039], “The platoon rule date store 300 may be arranged as a database, a list of descriptive rules, a rule decision tree, or the like. The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like. Based on these, or other, contextual inputs, the platoon rule date store 300 provides a maximum platoon size (e.g., in feet from the front of the first vehicle to the end of the last vehicle in the platoon), a following distance within the platoon (e.g., vehicle-to-vehicle distance, from the front of a following vehicle to the rear of a leading vehicle), a lead distance between platoons, a platoon speed, a communication protocol to use within a platoon or between platoons, and other features of platoon operation.”

Regarding claim 96, Felip Leon et al. teaches the CAVH system of claim 94 wherein said roadside sensing and command subsystem comprises: 
a) a sensing component configured to collect environmental information; b) a communication component configured to transmit and receive vehicle control signals and traffic data to and from a vehicle and exchange information with an upstream TCU; and/or c) 
See Felip Leon et al. [0030], “The vehicle 104 may also include various other sensors, such as driver identification sensors (e.g., a seat sensor, an eye tracking and identification sensor, a fingerprint scanner, a voice recognition module, or the like), occupant sensors, or various environmental sensors to detect wind velocity, outdoor temperature, barometer pressure, rain/moisture, or the like.”

Regarding claim 97, Felip Leon et al. teaches the CAVH system of claim 94 wherein said local and regional TCU/TCC component is configured to optimize and control vehicles in a CAVH system at a low level, mid level, and/or high level, wherein:
low-level (T2V) optimization and control comprises driving queue management, entering/exiting, and transition; b) mid-level optimization and control comprises load balancing and event alerts; and/or c) high-level (TMC) optimization and control comprises congestion detection, alert, and mitigation.
See Felip Leon et al. [0079], “The road controllers 702A-B operate with an overarching policy that is provided a broker (not shown). The policy may be to optimize the traffic flow throughput of the bi-directional highway, and minimize the wait times at intersections 700A-B.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like. The road conditions data store 304 may be populated and updated by external services, such as a traffic monitoring service or a weather tracking service.
Regarding claim 98
a) a vehicle and onboard component configured to operate a CAVH vehicle in congested driving mode instead of regular mode to reduce fuel consumption and increase safety and driver comfort using eco-driving and/or platooning algorithms; b) a roadside component configured to evaluate traffic in a bottleneck segment and organize CAVH vehicles to reduce shockwaves and stop-and-go waves in macroscopic and/or mesoscopic levels by speed harmonization and dynamic merge control; c) a TCC component configured to process regional traffic control signals including detouring, temporary lane regulation, and/or interaction with other segment subsystems; d) a cloud component configured to use personal data management including destination change, detouring demand, appointment reschedule, emergency, and/or toll collection plan; e) a sensing component configured to provide overlapping sensing for vehicles in crowded traffic to supplement and/or replace line of sight sensing for traffic sensors; and/or f) a communication component configured to provide supplemental communication capacity to minimize and/or eliminate signal loss and lag, wherein said bottleneck segment subsystem manages traffic congestion comprising relatively low speed and high density vehicles to facilitate low speed car following, driver comfort, and/or energy efficiency.
See Felip Leon et al. [0068], “The traffic situation may be based on various causes, such as traffic congestion, a traffic accident, a fallen tree or other obstacle, etc. Based on the traffic situation, the road controller may re-route traffic, decrease or increase speeds of platoons, break apart or join platoons, or the like.”
See Felip Leon et al. [0073], “The appropriate behavior is dependent on the type and number of platoons operating in the controlled area, the time of day, the day of week, restrictions on roadway use (e.g., school hours), accidents or other emergent incidents, pollution control, weather, and the like. A rule system may be used to determine how each platoon in the controlled area should act. A machine-learning system may be used as well.”
See Felip Leon et al. [0016], “Each road controller is configured to manage and control traffic on a section of a roadway. At the bottom of the hierarchy is a platoon, convoy, or road train of vehicles. The platoon is generally managed by the road controller, but may also have V2V or I2V signaling to maintain the platoon's size, speed, orientation, or other aspects.”
See Felip Leon et al. [0019], “Based on the platoon information, the road controller may dynamically manage platoons to avoid bottlenecks at intersections, maximize an overall average speed, minimize travel times, or the like, for platoons under the road controller's scope.”
See Felip Leon et al. [0039], “The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like. Based on these, or other, contextual inputs, the platoon rule date store 300 provides a maximum platoon size (e.g., in feet from the front of the first vehicle to the end of the last vehicle in the platoon), a following distance within the platoon (e.g., vehicle-to-vehicle distance, from the front of a following vehicle to the rear of a leading vehicle), a lead distance between platoons, a platoon speed, a communication protocol to use within a platoon or between platoons, and other features of platoon operation.”

Regarding claim 99, Felip Leon et al. teaches the CAVH system of claim 94 comprising a merge, diverge, and weaving segment subsystem comprising: 
a) a vehicle control component configured to identify vehicles, target vehicles to lanes and/or links, detect and transmit vehicle trajectory, deliver merge control signals, and/or provide a human-machine interface; b) an RSU control component configured to provide a dynamic map of merging and participating vehicles, manage vehicle data, optimize gap and lane 4Appl. No. 16/379,291PA TENT Amdt. Dated Jun 24, 2019Atty Docket No. CAVH-35595/US-2/ORD changing, manage communication of vehicle data feedback, and generate vehicle-based control guidance signals; and c) a TCC control component configured to provide macroscopic merge control commands in response to macroscopic traffic conditions, wherein said merge, diverge, and weaving segment subsystem is configured to manage mainline thru-vehicles, on-ramp merging vehicles, and mainline diverging vehicles on mainline links, on-ramps, and off-ramps by providing customized control or guidance signals to vehicles equipped with or without CAV technologies.
See Felip Leon et al. [0097], “In one embodiment, the video display unit 910, input device 912 and UI navigation device 914 are incorporated into a touch screen display. The computer system 900 may additionally include a storage device 916 (e.g., a drive unit), a signal generation device 918 (e.g., a speaker), a network interface device 920, and one or more sensors (not shown), such as a global positioning system (GPS) sensor, compass, accelerometer, gyrometer, magnetometer, or other sensor.”
See Felip Leon et al. [0016], “The platoon is generally managed by the road controller, but may also have V2V or I2V signaling to maintain the platoon's size, speed, orientation, or other aspects.”

Regarding claim 100, Felip et al. teaches the CAVH system of claim 94 comprising a first and last mile subsystem that comprises:
an access subsystem configured to manage vehicle access to the CAVH system; and/or  b) an egress subsystem configured to manage vehicle egress from the CAVH system, wherein said first and last mile subsystem is configured to manage trip start, trip end, 
See Felip Leon et al. [0044], “The road controller 106 keeps track of the road status of a determined area and which platoons are in its domain. Every time a platoon enters the road controller's domain, the platoon reports its state to the road controller 106 (e.g., position, velocity, and number, size, and mass of each of the vehicles).”
See Felip Leon et al. [0064], “As the platoon 102B leaves the road controlled by road controller 500A and enters the road controlled by road controller 500B, the platoon 102B transmits a FullPlatoonState( ) status message 506 to the new road controller 500B.”

Regarding claim 102, Felip Leon et al. teaches the CAVH system of claim 100, wherein said egress subsystem is configured to:
a) alert drivers of vehicles exiting said CAVH system to select destination parking lots; b) return control of vehicles to drivers or park vehicles at a storage or buffer location; and/or  c) park vehicles in an exit node that is an automated parking location.
See Felip Leon et al. [0044], “The road controller 106 keeps track of the road status of a determined area and which platoons are in its domain. Every time a platoon enters the road controller's domain, the platoon reports its state to the road controller 106 (e.g., position, velocity, and number, size, and mass of each of the vehicles).”
See Felip Leon et al. [0036], “Before and after the vehicle 104 is in the platoon, the vehicle may be operated manually by the driver of the vehicle 104. While the vehicle 104 is travelling in the platoon, the vehicle 104 may be largely autonomous.”
105, Felip Leon et al. teaches the CAVH system of claim 94 comprising an intersection subsystem comprising:
a) an intersection node configured to manage vehicle spacing and provide a reservation system to manage vehicles at an intersection; b)  a controller to integrate intersection information and provide information to the CAVH system; c) an intersection service configured to manage vehicle grouping, lane and route assignment, pedestrians, and bicycles; and/or  d) a computing and management center configured to provide signal timing plans, lane and route management, and tracking and predicting CAVH and non-CAVH vehicle movements and interactions, wherein said intersection subsystem: e) configures OBUs of vehicles to provide dynamic control of vehicles and manage intersection approach and departure for vehicles in an intersection segment; ) configures RSUs to provide vehicle lane control, vehicle reservation system, and to plan movement of vehicles through an intersection segment; and/or g) configures TCU/TCCs for intersection segments to manage vehicle approach, control intersection RSUs, and manage vehicle movements.
See Felip Leon et al. [0076], “FIG. 7 is a schematic diagram illustrating controlled intersections, according to an embodiment. FIG. 7 includes two intersections 700A and 700B. Each intersection 700A-B is controlled by a respective road controller 702A and 702B. A number of platoons are controlled by the road controllers 702A-B.”
See Felip Leon et al. [0079], “The road controllers 702A-B operate with an overarching policy that is provided a broker (not shown). The policy may be to optimize the traffic flow throughput of the bi-directional highway, and minimize the wait times at intersections 700A-B.”



Regarding claim 114, Felip Leon et al. teaches The CAVH system of claim 94 comprising:
a) vehicle-level data flow comprising:
See Felip Leon et al. [0065], “FIG. 6 is a data and control flow diagram illustrating the various states that may exist during interaction between a platoon and other components in a traffic management system, according to an embodiment. A road controller monitors the area controlled by the road controller (operational state 600
1) RSU security certificate and RSU identification information that identifies an RSU controlling an OBU;
See Felip Leon et al. [0016], “In order to address this processing limitation, the present disclosure provides a hierarchical traffic management system with a road controller broker that manages several road controllers. Each road controller is configured to manage and control traffic on a section of a roadway. At the bottom of the hierarchy is a platoon, convoy, or road train of vehicles. The platoon is generally managed by the road controller, but may also have V2V or I2V signaling to maintain the platoon's size, speed, orientation, or other aspects.”
2) vehicle-based sensor data describing surrounding vehicles and road conditions;
See Felip Leon et al. [0038], “The broker 108 includes a platoon rule data store 300, a scheduler 302, a road conditions data store 304, a road controller data store 306, and a vehicle profile data store 308.”
3) on-road guidance coordinates and other signals or notifications sent by an RSU to an OBU; 
See Felip Leon et al. [0034], “The navigation circuit 204 may include or be communicatively coupled with a positioning unit, such as a GPS unit, to provide geolocation and related services. The navigation circuit 204 may interface with driving controls of the vehicle 104 to provide steering, braking, or other operations control of the vehicle 104.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like. The road conditions data store 304
See Felip Leon et al. [0036], “In operation, the vehicle 104 is able to receive messages from a broker, another vehicle, or a road controller to join or split from a platoon, increase or decrease speed, or otherwise operate according to one or more policies set by the road controller or the broker.”
4) control signals sent from an OBU to a vehicle mechanical system, said control signals comprising gas pedal actuator levels, brake actuator levels, and/or turning angles; and/or  b) RSU-level data flow comprising: 1) vehicle identification data and routing plans, wherein an RSU receives vehicle identification data and routing plans and coordinates signals from a TCU; 2) sensor data of moving objects and infrastructure states within the RSU coverage area, said sensor data of moving objects and infrastructure states comprising speed limit, traffic control device states, vehicle conflict information, weather, and/or road surface conditions; wherein said sensor data of moving objects and infrastructure states is transmitted to vehicles; and wherein sensor data is transmitted through wired or wireless connection to a TCU to assist CAVH system management of a local or regional network; 3) guidance instructions transmitted by RSUs to vehicles by wireless communication; and 4) vehicle handoff data comprising vehicle identification, routing, and on- road guidance coordinate data communicated by RSUs to neighboring RSUs.
See Felip Leon et al. [0036], “In operation, the vehicle 104 is able to receive messages from a broker, another vehicle, or a road controller to join or split from a platoon, increase or decrease speed, or otherwise operate according to one or more policies set by the road controller or the broker.”

Regarding claim 115, Felip Leon et al. teaches The CAVH system of claim 94 comprising: a TCU-level data flow comprising:  11Appl. No. 16/379,291PA TENTAmdt. Dated Jun 24, 2019Atty Docket No. CAVH-35595/US-2/ORD
1) vehicle identification, routing plans, regional incidents, and event alert data; 2) vehicle-specific coordination signals transmitted to RSUs to coordinate vehicle pre-routing 
See Felip Leon et al. [0053], “Each platoon 102A-N may be assigned a globally unique identifier, which is passed in the various status messages. The identifier may be a numeric, alphanumeric, or the like. The identifier may be encrypted, such as with the platoon's private key, so that the receiving road controller 106 may confirm the authenticity of the status message using a certificate authority and a signed copy of the platoon's public key.”

Regarding claim 116, Felip Leon et al. teaches the CAVH system of claim 94 configured to
manage entry and egress of vehicles into and out of said transportation system.
See Felip Leon et al. [0044], “The road controller 106 keeps track of the road status of a determined area and which platoons are in its domain. Every time a platoon enters the road controller's domain, the platoon reports its state to the road controller 106 (e.g., position, velocity, and number, size, and mass of each of the vehicles).”
See Felip Leon et al. [0064], “As the platoon 102B leaves the road controlled by road controller 500A and enters the road controlled by road controller 500B, the 102B transmits a FullPlatoonState( ) status message 506 to the new road controller 500B.”
See Felip Leon et al. [0034], “When a platoon is about to exit the area of one road controller, the platoon requests the broker for the next road controller that it should connect with.”

Regarding claim 117, Felip Leon et al. teaches the CAVH system of claim 94 comprising 
entry nodes that are parking lots, side streets, ramps, and/or intersections.
See Felip Leon et al. [0017], “Moreover, having the planning algorithm centralized in the intersection road controller guarantees determinism, an important feature for validation and possible investigations. In contrast, with V2V communications based platoon intersection management, different platoons may implement different planning algorithms that may cause the intersection to be non-deterministic, increasing the complexity of safety evaluations.”
See Felip Leon et al. [0076], “FIG. 7 is a schematic diagram illustrating controlled intersections, according to an embodiment. FIG. 7 includes two intersections 700A and 700B. Each intersection 700A-B is controlled by a respective road controller 702A and 702B. A number of platoons are controlled by the road controllers 702A-B.”

Regarding claim 118, Felip Leon et al. teaches the CAVH system of claim 94 configured to:
a) collect and communicate vehicle identification and/or origin-destination information for vehicles entering the CAVH system; and/or  b) return control of vehicles to drivers for vehicles exiting the CAVH system.
See Felip Leon et al. [0040], “Road controllers are provided information about the state of a platoon (e.g., speed, weight), allowing the road controller to take into sending commands and estimating the acceleration or deceleration that the vehicles are able to safely and comfortably execute.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 101, 104, 108, and 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felip Leon et al. (U.S. Patent Application Publication No. 20190051158) in view of Levy et al. (U.S. Patent Application Publication No. 20190137290).

101, Felip Leon et al. teaches the CAVH system of claim 100, wherein said access subsystem:
a) is configured to collect vehicle identification from vehicles entering the CAVH system and transfer the information throughout the CAVH system; b) configures OBUs of vehicles entering the CAVH system to provide human- machine interaction, provide alerts to drivers that CAVH access has begun, provide first mile navigation, and provide transfer-compliant driving; c) configures an RSU to identify accessing vehicles, collect access requests and/or access information, and/or charge a parking fee; d) configures a TCU and/or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement; and/or e) configures a cloud component to manage multi-modal transportation and transfers, manage travel schedules, and manage user meetings and traveling.
See Felip Leon et al. [0044], “The road controller 106 keeps track of the road status of a determined area and which platoons are in its domain. Every time a platoon enters the road controller's domain, the platoon reports its state to the road controller 106 (e.g., position, velocity, and number, size, and mass of each of the vehicles).”
See Felip Leon et al. [0064], “As the platoon 102B leaves the road controlled by road controller 500A and enters the road controlled by road controller 500B, the platoon 102B transmits a FullPlatoonState( ) status message 506 to the new road controller 500B.”
Felip Leon et al. does not expressly teach: 
origin-destination information
However, Levy et al. does teach
origin-destination information
See Levy [0121], “In a similar example, the autonomous vehicle (or the remote computer system) can calculate a route from the pickup location to a dropoff location 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road controller disclosed in Felip Leon et al. to incorporate origin-destination information to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency over the course of several rideshare cycles executed by the autonomous vehicle” (see Levy et al. [0085]). 

Regarding claim 104, Felip Leon et al. does not expressly teach the CAVH system of claim 94 comprising a buffer subsystem configured to:
a) select a buffer parking lot near the vehicle destination at the CAVH boundary; b) select a temporary parking lot when a buffer parking lot is not available near the vehicle destination; c) plan a buffer loop and control the vehicle on a CAVH road; and/or  d) park a vehicle on a road shoulder and/or manage vehicle control, wherein said buffer subsystem is configured to manage vehicle control and/or parking of vehicles that approach an exit point of the CAVH system when drivers of said vehicles do not assume control or respond to alerts that the vehicle is approaching the CAVH system exit.
However, Levy et al. does teach:
select a buffer parking lot near the vehicle destination at the CAVH boundary
See Levy et al. [0095], “Similarly, an autonomous vehicle fleet manager associated with the autonomous vehicle may contract access to short-term (e.g., up to fifteen-minute) parking in a parking lot managed by a local business, such as a grocery store or strip mall.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Felip Leon et al. to incorporate selecting a buffer parking lot as taught in Levy et al. in order to “improve acceptance of the autonomous vehicle for other vehicle operators and pedestrians nearby, and maintain high temporal and energy efficiency over the course of several rideshare cycles executed by the autonomous vehicle” (see Levy et al. [0085]).

Regarding claim 108, Felip Leon et al. teaches the CAVH system of claim 94 comprising a parking subsystem comprising: 
a) a before trip subsystem comprising a human-machine interface that allows drivers to make driving requests and selects trip origin and destination;
See Levy et al. [0053], “ Upon receipt of a request to move from the parking space and related information from another autonomous vehicle,
See Levy et al. [0062], “In one example, the autonomous vehicle executes Blocks of the second method S200 to: autonomously navigate toward a pickup location designated by a user in a pending rideshare request; to set a user arrival timer limiting a duration of time that the autonomous vehicle will wait for the user to arrive at the autonomous vehicle; to share the state of the user arrival timer with the user via the user's mobile computing device (e.g., a smartphone, a tablet) in order to inform the user of when she must arrive at the autonomous vehicle to prevent the autonomous vehicle from departing prior to her arrival;
See Levy et al. [0122], “For example, the user can select a destination at a restaurant, and the autonomous vehicle can: autonomously navigate to a dropoff location at the restaurant.”
c) an after trip subsystem configured to control vehicle restarting and rerouting, wherein said parking subsystem is configured to manage CAV parking and maximize safety and efficiency of vehicle access to and egress from the CAVH system.
See Felip Leon et al. [0068], “The traffic situation may be based on various causes, such as traffic congestion, a traffic accident, a fallen tree or other obstacle, etc. Based on the traffic situation, the road controller may re-route traffic, decrease or increase speeds of platoons, break apart or join platoons, or the like.”
Felip Leon et al. does not teach:
execute parking charging
b) a during-trip subsystem configured to send an alert from an RSU to a human-machine interface onboard a vehicle to select destination parking plans when vehicles approach a destination;
However, Levy et al. does teach:
execute parking charging
See Levy et al. [0065], “ For example, the user can navigate to the native rideshare application from a home screen on her mobile computing device and then: select a type of ground transportation (e.g., a vehicle size, a carpool); enter a pickup location and a dropoff location (e.g., by dropping “pins” on a digital map or by entering addresses of these pickup and dropoff locations); select a payment option; and then confirm the rideshare request within the native rideshare application.”
b) a during-trip subsystem configured to send an alert from an RSU to a human-machine interface onboard a vehicle to select destination parking plans when vehicles approach a destination;
See Levy et al. [0063], “In another example, the autonomous vehicle executes Blocks of the second method S200 to: autonomously navigate toward a pickup location designated by a user in a pending rideshare request; to select a wait location near the pickup location, such as a parking space, a bike lane, a fire hydrant zone, a driveway, or a double-park location; and to monitor the field around the autonomous vehicle for trigger conditions, such as another vehicle requesting the parking space, an approaching cyclist, a approaching emergency response vehicle, or another approaching vehicle.”
See Levy et al. [0062], “In one example, the autonomous vehicle executes Blocks of the second method S200 to: autonomously navigate toward a pickup location designated by a user in a pending rideshare request; to set a user arrival timer limiting a duration of time that the autonomous vehicle will wait for the user to arrive at the autonomous vehicle; to share the state of the user arrival timer with the user via the user's mobile computing device (e.g., a smartphone, a tablet) in order to inform the user of when she must arrive at the autonomous vehicle to prevent the autonomous vehicle from departing prior to her arrival;


Regarding claim 109, Felip Leon et al. does not expressly teach the CAVH system of claim 108 wherein said parking subsystem is configured to:
a) configure TCUs and TCCs to process requests and transmit commands to parking lot RSUs to manage parking lot exit control and provide travel route guidance to a vehicle; b) transfer vehicle control to a first and last mile subsystem when a parking destination is outside the CAVH system; c) terminate vehicle control when a vehicle is parked at selected parking lots within the CAVH system; and/or  d) park vehicles at a storage or buffer location if a driver is not available to make a parking decision
However, Levy et al. does teach:
a) configure TCUs and TCCs to process requests and transmit commands to parking lot RSUs to manage parking lot exit control and provide travel route guidance to a vehicle; b) transfer vehicle control to a first and last mile subsystem when a parking destination is outside the CAVH system; c) terminate vehicle control when a vehicle is parked at selected parking lots within the CAVH system; and/or  d) park vehicles at a storage or buffer location if a driver is not available to make a parking decision
See Levy [0095], “While executing a block-circling routine, the autonomous vehicle can: autonomously navigate to this parking lot; scan the parking lot for vehicle traffic or vehicle density (e.g., a ratio of vehicles present to total parking spaces in the parking lot); and then autonomously navigate into the parking lot and enter an available parking space if the vehicle traffic or vehicle density is less than a threshold value.”
. 

Claims 103 and 111-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felip Leon et al. (U.S. Patent Application Publication No. 20190051158) in view of Tao et al. (U.S. Patent Application Publication No. 20190187723).

Regarding claim 103, Felip Leon et al. teaches the CAVH system of claim 100, wherein said egress subsystem:
configures OBUs of vehicles exiting the CAVH system to provide human- machine interaction, provide alerts to drivers that CAVH exiting has begun, provide automated parking, and provide transfer- compliant driving;
See Felip Leon et al. [0097], “The computer system 900 may further include a video display unit 910, an alphanumeric input device 912 (e.g., a keyboard), and a user interface (UI) navigation device 914 (e.g., a mouse). In one embodiment, the video display unit 910, input device 912 and UI navigation device 914 are incorporated into a touch screen display.”
See Felip Leon et al. [0064], “As the platoon 102B leaves the road controlled by road controller 500A and enters the road controlled by road controller 500B, the platoon 102B transmits a FullPlatoonState( ) status message 506 to the new road controller 500
b) configures an RSU to identify exiting vehicles, collects exit requests and/or exiting information, and/or provides parking sensing information including availability and restrictions;
See Felip Leon et al. [0016], “In order to address this processing limitation, the present disclosure provides a hierarchical traffic management system with a road controller broker that manages several road controllers. Each road controller is configured to manage and control traffic on a section of a roadway.”
See Felip Leon et al. [0064], “As the platoon 102B leaves the road controlled by road controller 500A and enters the road controlled by road controller 500B, the platoon 102B transmits a FullPlatoonState( ) status message 506 to the new road controller 500B. Additionally, the platoon 102B may transmit a status message 508 to the broker 108. This way, the broker 108 is able to keep track of how many platoons 102A-N, and even vehicles 104A-N, are in the domain of each road controller 106.”
c) configures a TCU and/or TCC to obtain data from an RSU and manages vehicle approaching, routing, and movement; and
See Felip Leon et al. [0016], “Each road controller is configured to manage and control traffic on a section of a roadway. At the bottom of the hierarchy is a platoon, convoy, or road train of vehicles. The platoon is generally managed by the road controller, but may also have V2V or I2V signaling to maintain the platoon's size, speed, orientation, or other aspects.”
Felip Leon et al. does not expressly teach:
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver.
However, Tao et al. does teach:
d) configures a cloud component to provide point-of-interest (POI) recommendations and parking information to a driver.
See Tao et al. [0017], “According to some embodiments, a vehicle-to-cloud solution is designed for individual autonomous driving vehicles (ADVs) to detect real-time road conditions and for a central monitoring system to build a traffic map to broadcast and share among other ADVs.”
See Tao et al. [0020], “Servers 103-104 may be data analytics servers, content servers, traffic information servers, map and point of interest (MPOI) severs, or location servers, etc.”
See Tao et al. [0032], “In a parking service setting, the invention may be used to monitor and optimize parking space usage.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road controller disclosed by Felip Leon et al. to incorporate a cloud component that recommends POI locations and parking information because “Individual ADVs can then use real-time traffic information to optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation” (see Tao et al. [0053]). 

Regarding claim 111, Felip Leon et al. teaches the CAVH system of claim 94 comprising connected segments and nodes, wherein:
a) each CAVH segment and node comprises a road-side unit (RSU) configured to provide sensing functions, communication functions, and vehicle control functions for the CAVH segments and nodes;
See Felip Leon et al. [0018], “Road controllers are configured to communicate with vehicles at the platoon level. One vehicle in a platoon may be designated the platoon leader and be the main point-of-contact of the road controller. Alternatively, 
See Felip Leon et al. [0045], “The road controller 106 includes communication circuitry 400, a sensor array interface 402, a data store 404, and a processor subsystem 406. The communication circuitry 400 is used to communicate with the broker 108, platoons 102A-N, or vehicles 104A-N, which may be operating within a platoon 102A-N or separate from one.”
b) neighboring segments and nodes have overlapping sensing and control areas and pass control of controlled and automated vehicles (CAV) from segments and nodes to neighboring segments and nodes;
See Felip Leon et al. [0014], “Autonomous vehicles (AVs) and autonomous driving will be available in the very near future. Fully autonomous driving may include aspects such as vehicle platoons. A vehicle platoon is a group of two or more vehicles that travel together as a single unit.”
See Felip Leon et al. [0036], “In operation, the vehicle 104 is able to receive messages from a broker, another vehicle, or a road controller to join or split from a platoon, increase or decrease speed, or otherwise operate according to one or more policies set by the road controller or the broker. Before and after the vehicle 104 is in the platoon, the vehicle may be operated manually by the driver of the vehicle 104. While the vehicle 104 is travelling in the platoon, the vehicle 104 may be largely autonomous.”
c) CAVs comprise an onboard unit (OBU) configured to communicate with RSUs, send and receive sensor data with RSUs, and receive vehicle-specific control instructions from RSUs;
See Felip Leon et al. [0027], “FIG. 2 is a schematic drawing illustrating a vehicle 104, according to an embodiment. FIG. 2 includes a control subsystem 200 incorporated into the vehicle 104. 200 includes a sensor array interface 202, a navigation circuit 204, a communications circuit 206, a data store 208, and a processor subsystem 210.”
See Felip Leon et al. [0064], “Returning to the discussion of FIG. 5, a platoon 102 may be operating on a road controlled by road controller 500A. To maintain more consistent traffic flow according to the current policy, the road controller 500A may instruct the platoon 102 to break apart into platoon 102A and platoon 102B, using control message 502. The road controller 500 may further instruction both of the new platoons 102A-B to travel at a certain speed using control message 504.”
e) multiple TCUs are managed by a traffic control center (TCC) configured to manage traffic in the CAVH system. 
See Felip Leon et al. [0026], “The broker 108 is used to manage the road controllers 106A-N. While only one broker 108 is illustrated in FIG. 1, it is understood that multiple brokers may be used to address national, regional, or other geographic or legal boundaries. For example, one broker may be used for road controllers in California, while another broker may be used for road controllers in Utah and Nevada. Multiple brokers may also be used to load balance over some or all of the same road controllers 106A-N.”
Felip Leon et al. does not expressly teach:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; 
However, Tao et al. does teach:
d) multiple RSUs are managed by a traffic control unit (TCU) configured to provide a dynamic map of objects in the CAVH system and coordinate control of CAVs by the RSUs; 
See Tao et al. [0018], “The system transmits data concerning the real-time traffic condition of the driving environment to a remote server over a network to allow the remote server to generate an updated map having real-time traffic information, in response to determining the real-time traffic condition is associated with a predetermined state (e.g., unknown). In response to receiving the updated map, the system plans and controls the ADV based on real-time traffic information obtained from the updated map.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Felip Leon et al. to incorporate a real-time map of vehicles in order to “optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation” (see Tao et al. [0053]).

Regarding claim 112, Felip Leon et al. teaches The CAVH system of claim 111 wherein:
a) RSUs comprise LiDAR, computer vision sensors, and/or radar sensors to provide sensor data for segments and nodes;
See Felip Leon et al. [0022], “Vs typically include various forward, sideward, and rearward facing sensors in a vehicle. The sensors may include radar, LiDAR (light imaging detection and ranging), cameras, ultrasound, infrared, or other sensor systems. Front-facing sensors may be used for adaptive cruise control, parking assistance, lane departure, collision avoidance, pedestrian detection, and the like.”
b) RSUs manage collision avoidance, routing, lane changing, and provide vehicle-specific control instructions to CAVs.
See Felip Leon et al. [0022], “Vs typically include various forward, sideward, and rearward facing sensors in a vehicle. The sensors may include radar, LiDAR (light imaging detection and ranging), cameras, ultrasound, infrared, or other sensor systems. Front-facing sensors may be used for adaptive cruise control, parking assistance, lane departure, collision avoidance, pedestrian detection, and the like.”

Regarding claim 113, Felip Leon et al. does not expressly teach the CAVH system of claim 111 wherein the TCCs:
a) provide a dynamic map of traffic congestion, incidents, inclement weather, and/or events with regional impact; and/or  b) manage interaction of the CAVH system with payment and transaction systems, regional traffic management centers (TMCs), and third-party applications.
See Felip Leon et al. [0037], “In an embodiment, the broker 108 maintains an index of the road controllers that are in charge of specific regions of the traffic control system. When a platoon is about to exit the area of one road controller, the platoon requests the broker for the next road controller that it should connect with. Road controller brokers may be hierarchically scaled up to handle the whole earth road network. The broker 108 and road controllers may share data, such as information about road conditions, traffic congestion, road use, or the like.”

Claims 106 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Felip Leon et al. (U.S. Patent Application Publication No. 20190051158) in view of Levy et al. (U.S. Patent Application Publication No. 20190137290), further in view of Tao et al. (U.S. Patent Application Publication No. 20190187723).

Regarding claim 106, Felip Leon et al. teaches the CAVH system of claim 94 comprising:
a vehicle level component configured to provide pre-merging control signals 
See Felip Leon et al. [0040], “For example, the scheduler 302 may be used to change the priority of the traffic flowing through a specific lane of a road that expands across multiple road controllers ensuring a coordinated and coherent high-level traffic management through all the road controllers that the broker 108 controls.”
d) a TCC level component configured to receive event signals for heavy congestion, incidents, maintenance, and extreme weather and assist controlling the subsystem, 7Appl. No. 16/379,291PA TENT Amdt. Dated Jun 24, 2019Atty Docket No. CAVH-35595/US-2/ORDwherein said bridge, tunnel, and toll plaza subsystem is configured to manage route planning, pre-merging control, and special lane navigation and control for vehicles.
See Felip Leon et al. [0039], “The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like. Based on these, or other, contextual inputs, the platoon rule date store 300 provides a maximum platoon size (e.g., in feet from the front of the first vehicle to the end of the last vehicle in the platoon), a following distance within the platoon (e.g., vehicle-to-vehicle distance, from the front of a following vehicle to the rear of a leading vehicle), a lead distance between platoons, a platoon speed, a communication protocol to use within a platoon or between platoons, and other features of platoon operation.”
Felip Leon et al. does not expressly teach:
a) a vehicle level component configured to prepare vehicles that approach a bridge, tunnel, or toll plaza;
b) an RSU level component configured to provide a real-time map of vehicles and to generate and distribute pre-merging plans;
c) a TCU level component configured to communicate with control units to adjust traffic light signals and other control objectives to coordinate entrance and exit of traffic and achieve a system-wide optimization;
However, Liu et al. does teach:
a bridge, tunnel, and toll plaza subsystem comprising:
a) a vehicle level component configured to provide pre-merging control signals to prepare vehicles that approach a bridge, tunnel, or toll plaza;
See Liu et al. [0032], “In a traffic monitoring setting, the invention may be used to monitor vehicle flow in intersections, tunnels, bridges, etc. to control traffic lights and optimize the traffic flow.”
c) a TCU level component configured to communicate with control units to adjust traffic light signals and other control objectives to coordinate entrance and exit of traffic and achieve a system-wide optimization;
See Liu et al. [0032], “In a traffic monitoring setting, the invention may be used to monitor vehicle flow in intersections, tunnels, bridges, etc. to control traffic lights and optimize the traffic flow.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed in Felip Leon et al. to explicitly teach the controlling of traffic in situations involving bridges, tunnels, or toll plazas, by controlling traffic lights, as taught in Liu et al., to “monitor access points and optimize gate controls” or to “monitor and optimize parking space usage” (see Liu et al. [0032]). 

The combination of Felip Leon et al. and Liu et al. does not expressly teach:
b) an RSU level component configured to provide a real-time map of vehicles and to generate and distribute pre-merging plans;
However, Tao et al. does teach: 
b) an RSU level component configured to provide a real-time map of vehicles and to generate and distribute pre-merging plans;
See Tao et al. [0018], “The system transmits data concerning the real-time traffic condition of the driving environment to a remote server over a network to allow the remote server to generate an updated map having real-time traffic information, in response to determining the real-time traffic condition is associated with a predetermined state (e.g., unknown). In response to receiving the updated map, the system plans and controls the ADV based on real-time traffic information obtained from the updated map.”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Felip Leon et al. and Liu et al. to incorporate the real-time map of vehicles of Tao in order to “optimize their driving, including prompting passenger to confirm rerouting when there is traffic jam miles away, saving computing time (or improve accuracy) to detect unusual road conditions such as road construction, road detour situation” (see Tao et al. [0053]). 

107, Felip Leon et al. teaches the CAVH system of claim 106 wherein said bridge, tunnel, and toll plaza subsystem is configured to:
a) plan routes for vehicles using vehicle trajectory and/or destination information that is thru-traffic, entering off-ramp, and/or entering dedicated lane; and/or vehicle type that is high-occupancy vehicle, priority vehicle, vehicle needing weighing, and vehicle with e-toll tag; b) route vehicles to special lanes using information comprising vehicle eligibility for special lanes, vehicle identifying information, occupancy levels for a HOV lane, electronic toll tag availability for a HOT lane, and/or routing plans for a reversible lane; c) manage vehicle platoons to facilitate cooperative car following and vehicle platoon formation; d) configure RSUs to manage vehicle platoon formation, deformation, and vehicle insertion and leaving events; and/or e) configure TCC/TCUs to process event information signals to provide warnings and guidance signals.
See Felip Leon et al. [0068], “Based on the traffic situation, the road controller may re-route traffic, decrease or increase speeds of platoons, break apart or join platoons, or the like.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nix (U.S. Patent Application Publication No. 20170287233) teaches a system and method for vehicle-to-vehicle communication.
Xu et al. (U.S. Patent No. 6,401,027) teaches a remote traffic data collection and intelligent vehicle highway system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                       


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662